       Case 4:20-cv-03122 Document 9 Filed on 12/04/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT OF
                           THE SOUTHERN DISTRICT OF TEXAS

Gary Lancaster                                       §
                                                     §
         Plaintiff,                                  §
                                                     §
vs.                                                  §    Civil Action No.: 4:20-cv-03122
                                                     §
Carnival Corporation                                 §
                                                     §
         Defendant.                                  §

                               JOINT MOTION FOR DISMISSAL

         Gary Lancaster and Carnival Corporation move for dismissal under FED. R. CIV. P. 23(e)

and 41(a)(2), after representing:

         1.      All parties join this motion.

         2.      On September 4, 2020, Lancaster filed the Complaint. Dkt.1.

         3.      Carnival has not answered or otherwise responded.

         4.      Counsel for the parties discussed the Lancaster’s claims and submit the attached

declaration of Dave Chang (Exhibit A).

         5.      All parties move for an order dismissing Lancaster’s claims with all parties to

bear their own expenses and attorney’s fees, except that Carnival agrees to reimburse Lancaster

for his court cost for filing the Complaint ($400).

         Lancaster and Carnival move for dismissal pursuant FED. R. CIV. P. 23(e) and FED. R.

CIV. P. 41(a)(2). Cost of court (limited to filing fees of $400) are to be paid by Carnival.




{N4133730.2}                                     1
       Case 4:20-cv-03122 Document 9 Filed on 12/04/20 in TXSD Page 2 of 2




                                              Respectfully submitted,

                                              /s/ Scott M. Clearman
                                              SCOTT M. CLEARMAN
                                              Texas Bar No. 04350090
                                              E-mail: scott@clearmanlaw.com
                                              ANA E. KADALA
                                              Texas Bar No. 00786007
                                              E-mail: anita@clearmanlaw.com
                                              THE CLEARMAN LAW FIRM PLLC
                                              2335 Richton Street
                                              Houston, Texas 77098
                                              Telephone: 713.304.9669
                                              Facsimile: 877.519.2800
                                              Attorneys for Plaintiff
                                              Gary Lancaster


                                              /s/ Krystal P. Scott
                                               KRYSTAL PFLUGER SCOTT
                                               State Bar No. 24056288
                                               SDTX No. 860552
                                               LUIS E. LLAMAS
                                               SDTX No. 1514626
                                               JONES WALKER LLP
                                               811 Main St., Suite 2900
                                               Houston, Texas 77002
                                               Telephone: 713.437.1800
                                               Facsimile: 713.437.1810
                                               kscott@joneswalker.com
                                               llamas@joneswalker.com
                                               Attorneys for Defendant
                                               Carnival Corporation


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this the 4th day of December, 2020, a true and correct copy of the

foregoing document was filed with the Clerk of Court using the CM/ECF system. Notice of this

filing will be served on all parties hereto via the CM/ECF mail notification system.


                                              /s/ Krystal P. Scott
                                               Krystal Pfluger Scott



{N4133730.2}                                  2
